Citation Nr: 0023749	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-02 551	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied appellant's claim for accrued 
benefits.


FINDINGS OF FACT

1.  The Board reopened the veteran's claim for service 
connection for a hip and back disorder in January 1996 and 
remanded it for further development of the evidence.

2.  The veteran underwent VA examinations in 1996 pursuant to 
the Board's remand order.

3.  Before the RO issued a rating decision adjudicating the 
issue of service connection for a hip and back disorder, the 
veteran died on March [redacted], 1997.


CONCLUSION OF LAW

The veteran was not entitled under existing ratings or 
decisions to any VA benefits which were due and unpaid at the 
time of his death, and therefore there are no accrued 
benefits in this case.  38 U.S.C.A. § 5121(a)(2)(B) (West 
1991 & Supp. 1999); 38 CFR 3.1000(a)(1)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are defined by the statute as follows:

(a)  [P]eriodic monetary 
benefits . . . to which an individual was 
entitled at death under existing ratings 
or decisions, or those based on evidence 
in the file at the date of death 
(hereafter . . . referred to as "accrued 
benefits") . . . and due and unpaid for 
a period not to exceed two years, shall, 
upon the death of such individual be paid 
as follows:

 . . . 

(2)  Upon the death of the veteran, 
to . . . 

 . . . 

(B)  The veteran's children (in equal 
shares) . . . .

38 U.S.C.A. § 5121(a)(2)(B) (West 1991 & Supp. 1999); see 
also 38 CFR 3.1000(a)(1)(ii) (1999).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed.Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as DIC, 
death compensation, and death pension, "are sums owing to 
the veteran for prior periods, but unpaid at the time of 
death."  Zevalkink, 102 F.3d at 1242 (holding that accrued 
benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death benefits 
of the type referred to in 38 U.S.C. § 5310).  Under 
38 U.S.C.A. § 5121(c), the only requirement imposed regarding 
a claim for accrued benefits is that the application "must 
be filed within one year after the date of death."  
38 U.S.C.A. § 5121(c) (West 1991).

A death certificate in the claims file shows that the veteran 
died on March [redacted], 1997.  Appellant, daughter of the veteran, 
submitted a claim to the RO for accrued benefits in February 
1998 within a year after the veteran's death on March [redacted], 
1997.  In her October 1998 notice of disagreement and her 
February 1999 VA Form 9 substantive appeal, she contends that 
accrued benefits are owing in this case because "the Board 
of Veterans['] Appeals approved service connection for the 
deceased veteran and needed medical information for rating."

Prior to the veteran's death in March 1997, the Board 
reopened a previously denied claim for service connection for 
a hip and back disorder in January 1996.  "Reopening" the 
claim means that the Board determined in its decision that 
the veteran had submitted new and material evidence to reopen 
a claim for service connection for a hip and back disorder.  
See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c).  However, the 
Board did not award service connection for the hip and back 
disorders in its January 1996 decision.  Rather, it 
determined that further development of the evidence was 
necessary to see if the claim for service connection could be 
substantiated and so the Board remanded the veteran's claim 
for that development.  Once the development of the evidence 
was completed, the RO was to adjudicate the claim for service 
connection.  If the RO allowed the claim for service 
connection, the disputed issue would have been resolved and 
the appeal ended.  If the RO denied the claim for service 
connection, the case would be returned to the Board for 
further review on appeal.

The veteran underwent VA examinations in 1996 pursuant to the 
Board's remand order.  However, before the RO issued a rating 
decision adjudicating the issue of service connection for a 
hip and back disorder, the veteran died on March [redacted], 1997.  
Because the veteran died before a rating decision was issued, 
he was not entitled "under existing ratings or decisions" 
to any VA benefits which were due and unpaid at the time of 
his death.  38 U.S.C.A. § 5121(a)(2)(B) (West 1991 & Supp. 
1999); 38 CFR 3.1000(a)(1)(ii) (1999).  Because there were no 
benefits due and unpaid to the veteran at the time of his 
death, there are, therefore, no accrued benefits in this 
case.


ORDER

The claim for accrued benefits is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

